{¶ 100} I concur fully in Judge Brogan's well-reasoned opinion. A request made to a trial judge, presiding over a non-jury hearing, to "hold your voice down," is unwise, possibly unprofessional, and not what one would expect from a veteran trial attorney of Dwight Brannon's experience. It does not, however, constitute criminal contempt of court, for all of the reasons set forth in Judge Brogan's opinion.
 {¶ 101} I can appreciate the trial judge's perceived need to re-assert control over the proceedings, under the circumstances. This understandably motivated the trial judge to command:
 {¶ 102} "Mr. Brannon, be quiet now. That's an order. That's a direct order. I will not tolerate the unprofessionalism I've already seen in this case from the both of you. Absolutely not."
 {¶ 103} Had Brannon violated this order, I could see a basis for holding him in direct contempt. The record does not reflect that the order was violated. The record does not reflect any further remark by Brannon until he was expressly invited by the trial court to speak, after a recess.